DETAILED ACTION
Claim Status
	Applicant’s amendment filed November 30, 2020 has been entered. Claims 12, 14 and 16-19 are cancelled. Claims 20-23 have been newly added. Claims 1-11, 13, 15 and 20-23 are pending. Claims 15 and 20-23 are withdrawn. Claims 1-11 and 13 are currently under examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-11 and 13, in the reply filed on October 16, 2019 is acknowledged.

Claim 15 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on October 16, 2019.
It is noted that newly added claims 20-22 depend from claim 15, and therefore, are withdrawn. Additionally, claim 23 is directed to a pharmaceutical composition comprising a nucleic acid, which is not directed to the elected subject matter. Accordingly, claim 23 is also withdrawn.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one 

Claim Objections - withdrawn
Objection to claim 2 is withdrawn in view of Applicant’s amendment to recite, “the method according to claim 1, further comprising”.

Claim Rejections - 35 USC § 102 – withdrawn in view of Applicant’s amendment
Rejection of claim(s) 1-4, 6-8, 10-11 and 13 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Schlake et al (WO 2015062738 A1, published May 7, 2015, earliest effective filing date November 1, 2013) is withdrawn in view of Applicant’s amendment to claim 1 to recite, “wherein 100% of uridine are replaced with N1-methylpseudouridine”.

Claim Rejections - 35 USC § 103 – withdrawn in view of Applicant’s amendment
Rejection of claims 1-11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schlake et al. as applied to claims 1-4, 6-8, 10-11 and 13 above, and further in view of Pilpel et al. (US 2012/0329091 A1, published December 27, 2012, provided in an IDS) is withdrawn in view of Applicant’s amendment to claim 1 to recite, “wherein 100% of uridine are replaced with N1-methylpseudouridine”.

Claim Rejections - 35 USC § 103 – new rejection necessitated by Applicant’s amendment
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-4, 6-8, 10-11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schlake et al (WO 2015062738 A1, published May 7, 2015, earliest effective filing date November 1, 2013) in view of de Fougerolles et al. (US 2013/0123481 A1; published May 16, 2013, earliest effective filing date October 3, 2011). This is a new rejection necessitated by Applicant’s amendment to claim 1 to recite, “wherein 100% of uridine are replaced with N1-methylpseudouridine”.
claim 1); further comprising at least one step selected from the group consisting of: (i-e) substituting at least one natural nucleobase in the candidate nucleic acid sequence with an alternative synthetic nucleobase (modified mRNA obtainable by the inventive method may be synthesized by in vitro transcription, including other than naturally occurring rNTP analogues; page 35, lines 20-22); and (i-f) substituting at least one internucleoside linkage in the candidate nucleic acid sequence with a non-natural claim 2) wherein the alternative codons in the uridine-modified sequence are selected from an a limited codon set (depending on each single organism, a typical codon usage profile is established; page 17, lines 16-17) (claim 3); wherein the limited codon set consists of 20 codons, and wherein each codon encodes one of 20 amino acids (18 out of 20 naturally occurring amino acids are encoded by more than 1 codon; page 17, lines 12-13; cytosine-content optimizable codons are codons, which contain a lower number of cytosines that other codons coding for the same amino acid; page 18, lines 8-9; codons coding for amino acids which are not cytosine content-optimizable is exchanged for a codon that codes for a relatively frequent tRNA in the cell, page 19, lines 25-28; amino acids which are encoded by only one codon each, remain unchanged; page 20, lines 6-7. All recited options add to one codon each for each of the 20 amino acids (claim 4); wherein the uridine content of the uridine-modified sequence is less than 15% (14.6%, table 1, R875) (claim 6); wherein the optimized nucleic acid sequence comprises an overall increase in Guanine/Cytosine (G/C) relative to the G/C content of the candidate nucleic acid sequence (see table 1 comparison of WT luciferase vs. optimized sequences (claim 7); wherein at least about 90% of the codons in the candidate nucleic acid sequence are substituted with alternative codons, each alternative codon having a codon frequency higher than the codon frequency of the substituted codon in the synonymous codon set (at least 80%, or at least 90%of the theoretically maximal cytosine-content or even a maximal cytosine-content is achieved by means of codons, which code for relatively frequent tRNAs in the cell, wherein the amino acid sequence remains unchanged; page 8, lines 11-15) (claim 8); wherein the method comprises four claim 10); wherein at least 5%, at least 10%, at least 15%, at least 20%, at least 25%, at least 30%, at least 35%, at least 40%, at least 45%, at least 50%, at least 55%, at least 60%, at least 65%, at least 70%, at least 75%, at least 80%, at least 85%, at least 90%, at least 95%, at least 96%, at least 97%, at least 98%, at least 99% or 100% of the codons in the candidate nucleic acid sequence are replaced (at least 10%, 20%, 30%, 40%, 50%, 60%, 70%, 80%, 90% or even 100% of the codons of the target mRNA wild type sequence, which are "cytosine content optimizable" are replaced by codons with a higher cytosine-content as present in the wild type sequence; page 7, lines 28-31 (claim 11); wherein the uridine-modified sequence has at least one optimized property, with respect to the candidate nucleic acid sequence being selected from: (vii) increase in expressed protein yield (the modified mRNA displays preferably an increased level of expression compared to the wild type mRNA; page 9, lines 3-4); (ix) increase in nucleic acid (DNA or RNA) structural stability (an optimum balance of increased mRNA stability on the one hand and reduced immunostimulatory properties on the other hand is achieved; page 27, lines 7-9); (xi) combinations thereof (claim 13).
De Fougerolles et al. is directed to modified nucleotides and describes synthesizing nucleic acid molecules wherein 100% of uridines are replaced with N1-methylpseudouridine (100% N1-methylpseudouridine substitution; paragraph [1068]). De Fougerolles et al. further describe that 100% N1-methylpseudouridine substitution produces high levels of protein in vitro (paragraphs [1068] and [1073]) and in vivo (paragraph [1079]) and does not induce cytokine production (paragraph [1069]).
in vitro and in vivo without inducing cytokine production (de Fougerolles et al., paragraphs [1068]-[1069], [1073] and [1079]). Given the teachings of the prior art and the level of the ordinary skilled artisan at the time of the applicant’s invention, it must be considered, absent evidence to the contrary, that said skilled artisan would have had a reasonable expectation of success in practicing the claimed invention.
Accordingly, Schlake et al. in view of de Fougerolles et al. render obvious claims 1-4, 6-8, 10-11 and 13.

Claims 1-11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schlake et al. in view of de Fougerolles as applied to claims 1-4, 6-8, 10-11 and 13 above, and further in view of Pilpel et al. (US 2012/0329091 A1, published December 27, 2012, provided in an IDS). This is a new rejection necessitated by Applicant’s amendment to claim 1 to recite, “wherein 100% of uridine are replaced with N1-methylpseudouridine”.
Schlake et al. in view of de Fougerolles et al. is directed to codon optimization of nucleic acid sequences and renders obvious claims 1-4, 6-8, 10-11 and 13 as applied above.
Schlake et al. in view of de Fougerolles et al. lack the method wherein the limited codon set is: (a) UUC, UUG, CUG, AUC, AUG, GUG, AGO, CCC, ACC, GCC, UAC, CAC, CAG, AAC, AAG, GAG, UGC, UGG, AGG, GGC; (b) UUU, CUA, AUA, AUG, GUA, UCG, CCG, ACG, GCG, UAU, CAU, CAA, AAU, AAA, GAU, GAA, UGU, UGG, CGU, GGU; (c) UUC, CUV, AUM, AUG, GUV, AGC, CCV, ACV, GCV, UAC, CAC, CAR, AAC, AAR, GAC, GAR, claim 5), wherein at least about 5%, at least about 10%, at least about 15%, at least about 20%, at least about 25%, at least about 30%, at least about 35%, at least about 40%, at least about 45%, at least about 50%, at least about 55%, at least about 60%, at least about 65%, at least about 70%, at least about 75%, at least about 80%, at least about 85%, at least about 90%, at least about 95%, at least about 99%, or 100% of the codons in the candidate nucleic acid sequence are substituted with faster recharging codons (claim 9).
Pilpel et al. is directed to codon optimization of nucleic acid sequences and describes a method wherein the limited codon set is: (a) UUC, UUG, CUG, AUC, AUG, GUG, AGC, CCC, ACC, GCC, UAC, CAC, CAG, AAC, AAG, GAG, UGC, UGG, AGG, GGC (focusing on the codons that correlate negatively with fitness, three codons were detected whose usages correlate most significantly: CAU (Pearson correlation -0.69, p-value <10.sup.-324), AAU (Pearson correlation -0.68, p-value<10.sup.-324); and UCA (Pearson correlation -0.67, p-value 10.sup.-324), FIG. 40, and Table 11 herein below; paragraph [0383]) (claim 5), wherein at least about 5% of the codons in the candidate nucleic acid sequence are substituted with faster recharging codons (the nucleic acid sequence of the ramp region is non-modified and the nucleic acid sequence of the remaining polynucleotide is modified for optimal codon usage compared to the polynucleotide sequence in the ramp. In that way the relative speed of the ribosome is slower at the ramp region of the polynucleotide compared with the non-ramp region of the polynucleotide; paragraph [0146]) (claim 9). Pilpel et al. further describe that by 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of filing to have the method described by Schlake et al. in view of de Fougerolles et al. and optimize the sequence with faster recharging codons as described by Pilpel et al. A person of ordinary skill in the art would be motivated to do so in order to increase the efficiency of gene expression (Pilpel et al., abstract). Given the teachings of the prior art and the level of the ordinary skilled artisan at the time of the applicant’s invention, it must be considered, absent evidence to the contrary, that said skilled artisan would have had a reasonable expectation of success in practicing the claimed invention.
Accordingly, Schlake et al. in view of de Fougerolles et al. and further in view of Pilpel et al. render obvious claims 1-11 and 13.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONIO GALISTEO GONZALEZ whose telephone number is (571)270-1010.  The examiner can normally be reached on M-F 7:00am-4:30pm PST, out every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on (571) 272-2813.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANTONIO GALISTEO GONZALEZ/Primary Examiner, Art Unit 1636